     Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 1 of 48




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

              Plaintiff,

v.

1.    10413 COUNTY ROAD 76 ½ , WINDSOR, COLORADO;
2.    $65,034.16 SEIZED FROM FIRST BANK ACCOUNT 8145510716;
3.    $16,887.75 SEIZED FROM FIRST BANK ACCOUNT 8142726343;
4.    $14,064.34 SEIZED FROM WELLS FARGO ACCOUNT 9048072798;
5.    2015 TOYOTA TUNDRA CREWMAX LIMITED, VIN: 5TFHW5F14FX430497;
6.    2015 TOYOTA TUNDRA CREWMAX SR5, VIN: 5TFDW5F13FX447662;
7.    $18,746.00 IN UNITED STATES CURRENCY;
8.    $724.00 IN UNITED STATES CURRENCY;
9.    FOUR HORSEMEN OF THE APOCALYPSE SILVER SET;
10.   TYRANNOSAURUS REX SILVER COIN;
11.   SUNSHINE MINT SILVER BAR 100 OUNCES;
12.   10 SUNSHINE MINT SILVER BARS 10 OUNCES EACH;
13.   GAIRSOPPA SHIPWRECK SILVER BAR 10 OUNCES;
14.   MORGAN SILVER BAR 10 OUNCES;
15.   PROVIDENT SILVER BAR 10 OUNCES;
16.   NOAH’S ARK SILVER COIN 10 OUNCES;
17.   43 SUNSHINE MINT SILVER BARS 5 OUNCES EACH;
18.   10 SUNSHINE MINT SILVER BARS 1 OUNCE EACH;
19.   2 GENERIC SILVER COINS WITH BUFFALO 1 OUNCE EACH;
20.   CANADIAN MAPLE LEAF COIN 1 OUNCE;
21.   CANADIAN COUGAR COIN 1 OUNCE;
22.   7 GENERIC SILVER COINS 1 OUNCE EACH;
23.   1883 MORGAN SILVER DOLLAR;
24.   2 COLLECTOR COINS (1 GAIRSOPPA, 1 AL CAPONE);
25.   25 2015 CANADIAN MAPLE MINT COINS 1 OUNCE EACH;
26.   500 CANADIAN MAPLE SILVER COINS 1 OUNCE EACH;
27.   500 2015 ASE SILVER COINS;
28.   500 WEST POINT SILVER COINS;
29.   500 2015 AND 2014 SILVER COINS;
30.   15 GOLD BARS 1 OUNCE EACH;
31.   2 2015 UNITED STATES GOLD COINS 1 OUNCE EACH;
32.   25 PAMP SUISSE GOLD BARS 1 GRAM EACH;
33.   PAMP SUISSE GOLD BAR 2.5 GRAMS;
34.   SUNSHINE MINT GOLD BAR 5 GRAMS;
  Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 2 of 48




35.   CANADIAN MAPLE LEAF GOLD COIN 1/10 OUNCE;
36.   5 MX DOS PESOS COINS;
37.   1908 UNITED STATES 2 ½ DOLLAR COIN; AND
38.   123 MISCELLANEOUS FIREARMS PARTS AND AMMUNITION,

           Defendants.
______________________________________________________________________

               VERIFIED COMPLAINT FOR FORFEITURE IN REM
______________________________________________________________________________

        The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Tonya S. Andrews, pursuant to Supplemental

Rules for Admiralty, Maritime and Asset Forfeiture Actions G(2), states:

                              JURISDICTION AND VENUE

        1.    The United States of America has commenced this action pursuant to the

civil forfeiture provisions of 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), and 924(d), seeking

forfeiture of defendant property based upon violations of 18 U.S.C. §§ 1956, 1957, 554,

and 922, and 22 U.S.C. § 2778. This Court has jurisdiction under 28 U.S.C. §§ 1345 and

1355.

        2.    Venue is proper under 28 U.S.C. § 1395, as the defendant property is

located, and the acts described herein occurred, in the District of Colorado.

                               DEFENDANT PROPERTY

        3.    Defendant property is more fully described as follows:

             a.    10413 County Road 76 ½ Road, Windsor, Colorado 80550
(defendant 10413 County Road 76 ½), more fully described as PT NW4 26-7-67,
LOT A REC EXEMPT RE-4364, County of Weld, State of Colorado. Defendant
10413 County Road 76 ½ is titled in the names Michael J. Suppes and Jenna E.
Stroh, and upon information and belief, is encumbered by a Deed of Trust for the
benefit of Van Dyk Mortgage.




                                            2
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 3 of 48




              b.     $65,034.16 seized from First Bank account 8145510716 (defendant
First Bank account 0716) on May 30, 2019. Defendant First Bank account 0716 is
currently in the custody of Department of Homeland Security in Denver, Colorado.

              c.     $16,887.75 seized from First Bank account 8142726343 (defendant
First Bank account 6343) on May 30, 2019. Defendant First Bank account 6343 is
currently in the custody of the Department of Homeland Security in Denver, Colorado.

            d.     $14,064.34 seized from Wells Fargo Bank account 9048072798
(defendant Wells Fargo account 2798) on May 30, 2019. Defendant Wells Fargo
account 2798 is currently in the custody of Department of Homeland Security in
Denver, Colorado.

              e.     2015 Toyota Tundra Crewmax Limited, VIN: 5TFHW5F14FX43
0497 (defendant 2015 Toyota Tundra Limited 0497), seized on May 31, 2019 from
defendant 10413 County Road 76 ½. Defendant 2015 Toyota Tundra Limited is
currently in the custody of Department of Homeland Security in Denver, Colorado.

              f.     2015 Toyota Tundra Crewmax SR5, VIN: 5TFDW5F13FX447662
(defendant 2015 Toyota Tundra SR5 7662), seized on May 30, 2019 on Interstate 25
at mile marker 239, near Firestone, Colorado. Defendant 2015 Toyota Tundra SR5 is
currently in the custody of Department of Homeland Security in Denver, Colorado.

            g.      $18,746.00 in United States currency (defendant $18,746.00 in
U.S. currency), seized on May 30, 2019 from defendant 10413 County Road 76 ½.
Defendant $18,746.00 in U.S. currency) is currently in the custody of the Department of
Homeland Security in Denver, Colorado.

             h.    $724.00 in United States currency (defendant $724.00 in U.S.
currency), seized on May 30, 2019 from defendant 10413 County Road 76 ½.
Defendant $724.00 in U.S. currency) is currently in the custody of Department of
Homeland Security in Denver, Colorado.

            i.     Four Horsemen of the Apocalypse silver coin set (defendant Four
Horseman coins), seized on May 30, 2019 from 10413 County Road 76 ½. Defendant
Four Horseman coins are currently in the custody of Department of Homeland Security
in Denver, Colorado.

              j.     Tyrannosaurus Rex silver coin (defendant T-Rex coin), seized on
May 30, 2019 from defendant 10413 County Road 76 ½. Defendant T-Rex coin is
currently in the custody of Department of Homeland Security in Denver, Colorado.

             k.     Sunshine Mint 100 ounce silver bar (defendant Sunshine Mint 100-
ounce silver bar), seized on May 30, 2019 from defendant 10413 County Road 76 ½.
Defendant Sunshine Mint 100 ounce silver bar is currently in the custody of
Department of Homeland Security in Denver, Colorado.

                                          3
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 4 of 48




            l.     10 Sunshine Mint 10 ounce silver bars (defendant 10 Sunshine
Mint 10-ounce silver bars), seized on May 30, 2019 from defendant 10413 County
Road 76 ½. Defendant 10-Sunshine Mint 10-ounce silver bars are currently in the
custody of Department of Homeland Security in Denver, Colorado.

            m.     Gairsoppa Shipwreck 10-ounce silver bar, 10 ounces (defendant
Gairsoppa silver bar), seized on May 30, 2019 from defendant 10413 County Road 76
½. Defendant Gairsoppa silver bar is currently in the custody of Department of
Homeland Security in Denver, Colorado.

             n.     Morgan silver 10-ounce bar (defendant Morgan 10-ounce silver
bar), seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant
Morgan 10-ounce silver bar is currently in the custody of Department of Homeland
Security in Denver, Colorado.

             o.     Provident silver 10-ounce bar (defendant Provident 10-ounce silver
bar), seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant
Provident 10-ounce silver bar is currently in the custody of Department of Homeland
Security in Denver, Colorado.

             p.     Noah’s Ark silver 10-ounce coin (defendant Noah’s Ark coin),
seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant
Provident 10-ounce silver bar is currently in the custody of Department of Homeland
Security in Denver, Colorado.

            q.      43 Sunshine Mint silver 5-ounce each bars (defendant 43 Sunshine
Mint 5-ounce silver bars), seized on May 30, 2019 from defendant 10413 County Road
76 ½. Defendant 43-Sunshine Mint 5-ounce silver bars are currently in the custody of
Department of Homeland Security in Denver, Colorado.

            r.      10 Sunshine Mint silver 1 ounce each bars (defendant 10 Sunshine
Mint 1-ounce silver bars), seized on May 30, 2019 from defendant 10413 County Road
76 ½. Defendant 10-Sunshine Mint 1-ounce silver bars are currently in the custody of
Department of Homeland Security in Denver, Colorado.

             s.     2 Generic silver with Buffalo 1-ounce each coins (defendant 2
Buffalo coins), seized on May 30, 2019 from defendant 10413 County Road 76 ½.
Defendant 2-Buffalo coins are currently in the custody of Department of Homeland
Security in Denver, Colorado.

             t.     Canadian Maple Leaf coin, 1 ounce (defendant Canadian Maple
Leaf coin), seized on May 30, 2019 from defendant 10413 County Road 76 ½.
Defendant Canadian Maple Leaf coin is currently in the custody of Department of
Homeland Security in Denver, Colorado.



                                          4
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 5 of 48




             u.     Canadian Cougar coin 1-ounce (defendant Canadian Cougar coin),
seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant
Canadian Maple Leaf coin is currently in the custody of Department of Homeland
Security in Denver, Colorado.

             v.     7 Generic silver 1-ounce each coins (defendant 7 Generic silver
coins), seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant
7-Generic silver coins are currently in the custody of Department of Homeland Security
in Denver, Colorado.

              w.    1883 Morgan Silver Dollar coin (defendant 1883 Morgan silver
dollar), seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant
1883 Morgan silver dollar is currently in the custody of Department of Homeland
Security in Denver, Colorado.

              x.     2 Collector Coins (defendant 2 Collector Coins), more fully
described as 1-SS Gairsoppa coin and 1-Al Capone coin, were seized on May 30,
2019 from defendant 10413 County Road 76 ½. Defendant 2 Collector Coins are
currently in the custody of Department of Homeland Security in Denver, Colorado.

            y.     25 2015 Canadian Maple Mint 1-ounce coins (defendant 25 2015
Maple Mint coins), seized on May 30, 2019 from defendant 10413 County Road 76 ½.
Defendant 2015 Maple Mint coins are currently in the custody of Department of
Homeland Security in Denver, Colorado.

           z.     500 Canadian Maple silver 1-ounce each coins (defendant 500
Canadian Maple silver coins), seized on May 30, 2019 from defendant 10413 County
Road 76 ½. Defendant 500 Canadian Maple silver coins are currently in the custody of
Department of Homeland Security in Denver, Colorado.

              aa.    500 2015 ASE silver coins (defendant 500 ASE coins), seized on
May 30, 2019 from defendant 10413 County Road 76 ½. Defendant 500 ASE coins
currently in the custody of Department of Homeland Security in Denver, Colorado.

            bb.    500 West Point silver coins (defendant 500 West Point coins),
seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant 500
West Point coins are currently in the custody of Department of Homeland Security in
Denver, Colorado.

             cc.    500 2015 and 2014 silver coins (defendant 500 2015 and 2014
coins), seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant
500 2015 and 2014 coins are currently in the custody of Department of Homeland
Security in Denver, Colorado.

            dd.    15 Gold Bars, 1-ounce each (defendant 15 Gold Bars), more fully
described as 2 Perth , 3 Sunshine, 2 Pamp Suisse, 2 Republic, 2 OPM, 1 Elemental, 3

                                          5
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 6 of 48




Valcambi Suisse, seized on May 30, 2019 from defendant 10413 County Road 76 ½.
Defendant 15 Gold Bars are currently in the custody of Department of Homeland
Security in Denver, Colorado.

             ee.   2 2015 U.S. gold 1-ounce each coins (defendant 2 2015 Gold
Coins), seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant
2 2015 Gold Coins are currently in the custody of Department of Homeland Security in
Denver, Colorado.

             ff.    25 Pamp Suisse gold1-gram each bars (defendant 25 Pamp Suisse
gold bars), seized on May 30, 2019 from defendant 10413 County Road 76 ½.
Defendant 25 Pamp Suisse gold bars are currently in the custody of Department of
Homeland Security in Denver, Colorado.

            gg.     Pamp Suisse gold 2.5-gram bar (defendant Pamp Suisse gold bar),
seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant Pamp
Suisse gold bar is currently in the custody of Department of Homeland Security in
Denver, Colorado.

            hh.    Sunshine Mint gold 5-gram bar (defendant Sunshine Mint gold bar),
seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant
Sunshine Mint gold bar is currently in the custody of Department of Homeland Security
in Denver, Colorado.

            ii.    Canadian Maple Leaf gold 1/10-ounce coin (defendant Canadian
Maple Leaf gold coin), seized on May 30, 2019 from defendant 10413 County Road 76
½. Defendant Canadian Maple Leaf gold coin is currently in the custody of Department
of Homeland Security in Denver, Colorado.

             jj.     5 MX Dos Pesos coins (defendant Dos Pesos coins), seized on
May 30, 2019 from defendant 10413 County Road 76 ½. Defendant Dos Pesos coins
are currently in the custody of Department of Homeland Security in Denver, Colorado.

             kk.    1908 United States 2 ½ Dollar coin (defendant U.S. 2 ½ Dollar
coin), seized on May 30, 2019 from defendant 10413 County Road 76 ½. Defendant
U.S. 2 ½ Dollar coin is currently in the custody of Department of Homeland Security in
Denver, Colorado.

            ll.    123 Miscellaneous Firearms Parts and Ammunition (defendant
Miscellaneous Firearms Parts), which are fully described in Attachment A, which is
incorporated herein. Defendant Firearms Parts were seized on May 30, 2019 from
defendant 10413 County Road 76 ½. Defendant Firearms Parts are currency in the
custody of Department of Homeland Security in Denver, Colorado.




                                          6
  Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 7 of 48




                          FACTUAL BASIS FOR FORFEITURE

            1. Except as otherwise noted, all of the following facts and information have

been discovered through my own investigation and observations, and the observations

and investigations of fellow law enforcement officers as reported to me.

       2.      On September 5, 2018, U.S. Customs and Border Protection (CBP) and

San Francisco Anti-Terrorist/Contraband Enforcement Team (ATCET) received a

request form the National Targeting Center (NTC) to intercept a U.S. Postal Service

parcel suspected of containing smuggled weapons. The shipper was identified as Toy

Liquidators, located at 1001 E. Harmony Road, Suite A, Fort Collins, Colorado 80525.

The intended recipient was identified at Jasbinder Kaur at National Trader House,

located at Point Markers-Opps Malkhansingh Hospital, Ramasl Ganj Uttar Pradesh,

Aligarh, India 202001.

       3.      On or about September 17, 2018, CBP investigators intercepted the

parcel, which contained a remote controlled toy car. Investigators discovered a

concealed void inside the toy car that contained a Glock Lower Parts Kit, for a Glock

handgun. Investigators referred the Glock parts to the Exodus Command Center (ECC)

at U.S. Immigration and Customs Enforcement. ECC maintains information from

federal regulatory agencies that grant export licenses on certain controlled items, such

as firearms, and specifically whether a license is required, and whether or not a license

has been granted. ECC reported that a Department of State export license was

required to legally ship the Glock Lower Parts kit, and that the shipper had failed to

obtain the required licensing.



                                             7
  Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 8 of 48




       4.     On October 25, 2018, CBP investigators learned that the shipper, Toy

Liquidators, had shipped firearms parts illegally from the United States to Australia, in

August 2018. Investigators also identified seven additional export shipments sent by Toy

Liquidators from mailing addresses in Colorado, to locations in Australia and India. All

manifests listed the parcel contents as “car toy” or “toy car”.

                             Information from Stamps.com

       5.     Stamps.com is an American company that provides internet-based

postage, mailing, and shipping services. Stamps.com online postage service enables

small businesses and internet retailers to print U.S. Postal Service-approved postage with

just a computer, a printer, and Internet connection, from a home or office. Stamps.com

targets its services toward small businesses and home offices.

       6.     Investigators submitted a request to Stamps.com regarding a certain U.S.

Postal Service package sent from Colorado to India. Stamps.com identified the account

owner responsible for the shipment as Michael John Suppes with MJS Performance LLC,

at defendant 10413 County Road 76 ½.

       7.     Information from Stamps.com included information on over 1,200

domestic and international shipments made between January 25, 2015 and November

5, 2018 on Suppes’ account. The business names used by Suppes’ Stamps.com

account include, MJS Performance LLC, 1st Tactical Strike, Toys-N-Games Inc.,

Athletics Inc., Athletic Games, HobbyTown INC., Discount Apparel, Toy Liquidators,

Clothing Accessories LLC, Games and More, Outdoor Games LLC, Toy Shop LLC, The

Bicycle Shop LLC, and Clothing Warehouse Inc.




                                              8
  Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 9 of 48




      8.     The associated email addresses for Suppes’ Stamps.com account are

godgivenright@skybeam.com and sales@mjsperformance.com. The associated

Internet Protocol (IP) address was 76.76.69.3.

      9.     Colorado Secretary of State records reveal that the only business

registered to Michael Suppes is MJS Performance LLC, at defendant 10413 County

Road 76 ½.

      10.    Investigators requested information from Rise Broadband for IP address

76.76.69.3, which was associated with the Stamps.com account used to ship firearms

parts from Colorado to India. Rise Broadband identified the account owner as Michael

Suppes and his company MJS Performance LLC at defendant 10413 County Road 76

½, with the phone number (303) 717-3451. The associated email address was

sales@mjsperformance.com.

      11.    Investigators located an eBay account for MJS Performance. The eBay

profile indicated that the seller was located in Windsor, Colorado, had been a member

since February 6, 2001, and had sold over 6,000 items. The associated email address

was sales@mjsperformance.com. A review of the items offered for sale by the MJS

Performance eBay account included motorcycle muffler parts and firearms parts,

including the same type of Glock Lower Parts Kit that was concealed in the toy remote

controlled car that was intercepted before being shipped to India.

      12.    Investigators noted that most of the shipments identified during this

investigation were sent from Suppes’ company, MJS Performance LLC, using the

registered address at defendant 10413 County Road 76 ½; however, the Stamps.com

account also included packages shipped using fictitious business names as the sending



                                            9
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 10 of 48




business. For instance, a parcel seized by CBP that contained a concealed firearm, listed

the sender as Toy Liquidators 1001 East Harmony Road, Suite A, Fort Collins, CO 80525.

The phone number listed on the parcel was the same number listed on Suppes’

Stamps.com account. This same sending address was used for both domestic and

international shipments.

             Identified and Intercepted International Firearms Shipments

       13.    Investigators reviewed information about a U.S. Postal Service shipment

with tracking number CJ480776905US, sent by Suppes to a residence in Echuca,

Australia. Investigators with the Australian Border Force (ABF) in Melbourne, Australia

seized the parcel. On December 3, 2018, ABF investigators contacted the resident in

Echuca, Australia, who initially stated that the parcel contained firearms parts, but then

went on to say that he had refused delivery from the Australian Post. ABF confirmed that

the parcel contained concealed parts for a Glock handgun.

       14.    Investigators reviewed Suppes’ Stamps.com account and located the

record for the shipment with tracking number CJ480776905US, which contained the

firearms parts.

       15.    On December 21, 2018, investigators learned that CBP agents in New York

detained two packages containing concealed and non-declared firearms parts destined

for India. The sender on both parcels was Toy Shop LLC, located at 1281 East Magnolia

Street, Suite D, Fort Collins, Colorado 80524. This address has no association to Suppes.

The addressee of both parcels was Mohd Kashif Hassan City point market opps

malkhansingh hospital rasal ganj Aligarh, India 202001. The shipping label on both

parcels listed the contents as “Toy.”



                                           10
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 11 of 48




       16.    Investigators discovered that the parcels each contained firearms parts

concealed inside a hidden compartment in a toy remote controlled car. An ECC licensing

determination confirmed that the parcels required a Department of State export license.

       17.    Investigators reviewed the shipping activity of Suppes’ Stamps.com

account and located the same Toy Shop LLC business name was used to ship

international parcels, using the return address of 1281 E. Magnolia Street, Suite D, Fort

Collins, Colorado 80524.

                                   Aramex Shipments

       18.    Aramex is an international freight forwarder with locations in California and

New York. Investigators noticed a pattern of Suppes sending parcels with fictitious

business names as the sender.

       19.    Investigators contacted a representative from Aramex, the international

freight forwarder, who reported that packages received by Aramex from addresses and

company names associated with Michael Suppes’ Stamps.com account, were later

forwarded to Aramex customers in Saudi Arabia. For example, a U.S. Postal Service

parcel was sent to Norh Alzahrani, Jed 1052505, 18221 150th Ave. Springfield Gardens,

NY 11413, from Clothing Warehouse Inc. with an address of 1281 E Magnolia Street

Suite D, Fort Collins, CO 80524. Homeland Security Investigations (HSI) agents in New

York detained the parcel, and found it contained three .223 caliber rifle barrels

concealed in a metal shoe rack. An ECC licensing determination confirmed that the

parcel required a Department of State export license.

       20.    On January 2, 2019, CBP detained an outbound shipment containing

firearms parts held at Aramex in Springfield Gardens, New York. The sender was Toy



                                            11
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 12 of 48




Shop LLC, 1281 East Magnolia Street-Suite D, Fort Collins, CO 80524, and the recipient

was Mohd Kashif Hasan City point market ops malkhansingh hospital rasal ganj Aligarh

202001, India. An ECC licensing determination confirmed that the parcel required a

Department of State export license.

      21.    On January 2, 2019, CBP detained an outbound shipment containing

firearms parts held at Aramex in Springfield Gardens, New York. The sender was Toy

Inc. 2601 South Lemay Fort Collins, Colorado 80524, and the recipient was Khalid Data

Allah No Al dwa pharmacy cigar dragging mass Khobar, South Africa. An ECC licensing

determination confirmed that the parcel required a Department of State export license.

      22.    On January 7, 2019, CBP detained an outbound shipment containing

firearms parts held at Aramex in Springfield Gardens, New York. The sender was Toy

Shop LLC, 1281 East Magnolia Street-Suite D, Fort Collins, Colorado 80524, and the

recipient was Mohd Kashif Hassan City point market opps malkhansingh hospital rasal

ganj Aligarh 202001, India. An ECC licensing determination confirmed that the parcel

required a Department of State export license.

      23.    On February 21, 2019, CBP investigators inspected a parcel sent by Toys

Inc., 2601 S. Lemay, Fort Collins, Colorado 80525, to the recipient Khaled Data Allah,

No Al Dwa Pharmacy Cigar Dragging Mass Khobar, Saudi Arabia. The parcel

contained a Smith & Wesson Model 500 revolver, and additional revolver cylinders. An

ECC licensing determination confirmed that the parcel required a Department of State

export license.




                                           12
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 13 of 48




                              Modern Travel & Shipping

      24.    Modern Travel and Shipping is a United States based freight forwarder

located at 1638 E. Anaheim Street, Long Beach, California. Investigators reviewed

Suppes’ Stamps.com account and found that between April 8, 2018 and November 5,

2018, approximately 70 parcels were shipped to Modern Travel and Shipping.

      25.    On February 13, 2019, investigators interviewed Chanthavy Sam and

Phanahap Tap, who are the owners of Modern Travel and Shipping. Sam and Tap

stated that for over a year they had been receiving parcels labeled “RC Car” or “Toy

Car” from MS Supply LLC, at 1001-A East Harmony Road, #38, Fort Collins, Colorado

80525, and Toy Shop LLC, located at 1281 E. Magnolia Street, Suite D, Fort Collings,

Colorado 80524. Modern Travel and Shipping forwarded most of the parcels to Mr. You

Samnang in Cambodia.

      26.    Sam and Tap stated that Samnang maintains a mailbox in Cambodia to

receive the parcels, and that Samnang had recently switched the recipient name on the

account to Rith Samnang. According to Suppes’ Stamps.com account, on August 28,

2018 a parcel was sent from MS Supply LLC, at 1001-A East Harmony Rd, Fort Collins,

Colorado 80525, to Modern Travel and Shipping, and forwarded to Rith Samnang’s

mailbox in Cambodia.

      27.    Sam and Tap told investigators that they had received three parcels from

MS Supply LLC on February 10, 2019. The parcels were forwarded to Cambodia on

February 12, 2019.

      28.    On February 14, 2019, Sam and Tap contacted investigators to report that

they had received three parcels from TJ Supply at 1001-A East Harmony Rd. #38, Fort



                                           13
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 14 of 48




Collins, Colorado 80525. The parcels were addressed to Rith Samnang’s mailbox at

Modern Travel and Shipping, to be forwarded to Cambodia.

      29.    Investigators transported the parcels to a CBP facility where the parcels

were x-rayed. The x-ray revealed that the parcels contained handgun and rifle parts.

      30.    On March 4, 2019, Sam again called investigators to report that Modern

Travel and Shipping had received two additional parcels from Colorado, to be forwarded

to Cambodia. CBP agents examined the parcels and they contained concealed and

non-declared firearms parts.

                               Undercover Purchases

      31.    Beginning on December 20, 2018, an undercover HSI Special Agent

(UCA), began using a covert eBay account to browse the eBay account for MJS

Performance, and purchased a Glock handgun trigger kit for $101.37, including

shipping.

      32.    The UCA used a covert email account to exchange email correspondence

with sales@mjsperformance.com regarding the sale of additional firearms parts for

shipment to El Paso, Texas. On December 21, 2018, the UCA received an email from

Michael Suppes via no-reply@stamps.com with a tracking number. On December 28,

2018, the UCA received a U.S. Postal Service delivery to a post office box in El Paso,

Texas. The parcel was mailed from MJS Performance LLC at defendant 10413 County

Road 76 ½, and contained a Glock 19, 9mm Gen 3 lower parts kit.

      33.    On December 26, 2018, the UCA called phone number (303) 717-3451,

and a male answered the phone, “MJS Performance, this is Mike.” The UCA identified

himself as the buyer from El Paso and asked Mike, believed to be Michael Suppes, if he



                                           14
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 15 of 48




had already shipped his firearms parts to El Paso, Texas. Suppes informed the UCA

that the parts were being shipped that day.

      34.    From December 26, 2018 through February 4, 2019, the UCA exchanged

email correspondence with Suppes at the email address 1ststrike@protomail.com.

      35.    Starting on December 26, 2018, the UCA sent emails to Suppes at

sales@mjsperformance.com informing him that the UCA was currently in Mexico and

wanted to purchase firearms parts in bulk. Suppes responded and prompted the UCA

to create a Protonmail email account. Protonmail is a free encrypted email service

hosted outside the United States. Investigators noted that Suppes’ customers in India

and Australia were also using Protonmail email accounts to correspond with Suppes.

      36.    On December 27, 2018, the UCA informed Suppes at his

1ststrike@protonmail.com account that he intended to purchase firearms parts in bulk

and asked Suppes to send them to Mexico. Suppes told the UCA he would not send

the parts to Mexico. The UCA then said he would find someone to smuggle the parts

into Mexico from El Paso, Texas, because the UCA’s customer was in Guadalajara,

Mexico.

      37.    The UCA also informed Suppes that he did not want to pay for the

transactions with a credit card, and requested to pay through MoneyGram. The UCA

then asked Suppes if he would sell completed firearms, and Suppes responded that he

would only sell the parts, for the buyer to assemble and complete himself.

      38.    The UCA agreed to purchase firearm parts for ten handguns from Suppes.

During the email exchanges, the UCA requested that Suppes send the firearms parts to




                                              15
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 16 of 48




a post office box in El Paso, Texas, and that the UCA would then illegally smuggle the

firearms parts into Mexico.

       39.    On January 23, 2019 and January 25, 2019, the UCA wired $7,035.00 to

Suppes via three separate MoneyGram payments to the Walmart located at 4500

Weitzel Street, Timnath, Colorado.

       40.    Suppes requested to have two of the payments sent in his name, and to

send the third payment to Jenna Stroh, who is Suppes’ wife.

       41.    On February 1, 2019, investigators contacted the Walmart store and

obtained copies of the MoneyGram transaction receipts, and store security images of

Suppes and Stroh in the Walmart store retrieving the MoneyGram payments.

       42.    Between February 2, 2019 and February 4, 2019, the UCA received two

U.S. Postal service parcels, mailed from two UPS stores in Fort Collins, Colorado. The

parcels contained parts for ten handguns.

       43.    Beginning on March 18, 2019, the UCA corresponded with Suppes using

1ststrike@protonmail.com to introduce a new potential customer in Juarez, Chihuahua,

Mexico.

       44.    On March 26, 2019, a second undercover HSI Special Agent, (UCA2)

corresponded with Suppes via 1ststrike@protonmail.com. UCA2 told Suppes he would

like to place an order for firearms parts, and have it delivered to El Paso, Texas, and

that UCA2 would then bring them into Juarez from there. UCA2 and Suppes negotiated

the sale of parts for three assault rifles, four Glock handguns, magazines, and 3,000

rounds of ammunition.




                                            16
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 17 of 48




       45.    On May 30, 2019 a search warrant was executed at defendant 10413

County Road 76 ½. Investigators discovered a large amount of firearms, firearms parts,

and firearm accessories that were located throughout the residence.

       46.    Investigators also discovered United States currency, collectible coins,

gold bars, silver bars, and various firearms parts and ammunition. Specifically,

investigators seized defendant $18,746.00 in U.S. currency, defendant $724.00 in U.S.

currency, and defendants 9 through 37 listed above. Investigators also seized

defendant Miscellaneous Firearms Parts.

       47.    On June 18, 2019, the grand jury charged Suppes with six counts of

smuggling goods from the United States, in violation of 18 U.S.C. § 554, one count of

dealing in firearms without a license, in violation of 18 U.S.C. §§ 922(a)(1)(A) and

924(a)(1)(D), and one count of possession of unregistered firearms, in violation of 26

U.S.C. § 5861(d).

                                   Financial Analysis

                        PayPal Account 196464005205761470

       48.    It appears that Suppes has no other income outside of his personally

owned and operated business, MJS Performance.

       49.    PayPal account 1964640052057671470, opened by Suppes in March

2002, appears to be the primary business account used by Suppes and MJS

Performance. According to PayPal records, this account was last accessed on January

18, 2019. The account showed approximately 12,134 total transactions consisting of

830 transfers to First Bank account 8145510716 and Wells Fargo account 9048072798,

totaling $626,316.52; 5,501 payments sent to vendors; and 5,803 payments received



                                            17
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 18 of 48




from customers. Of the payments received from customers, approximately 3,645

appear to be for firearms-related items, totaling $257,360.93. Approximately 63% of the

business transactions conducted by Suppes in this account are for firearms-related

items, and the percentage could be higher as many transactions do not list a description

of the items sold.

       50.    Thirty-six of these transactions appear to be from customers located

outside of the United States. However, investigators have identified numerous

occasions in which Suppes used a freight forwarding service, located in California or

New York, which would receive the prohibited items and then forward them to the actual

customer at an overseas address. Investigators believe this was a deliberate attempt

by Suppes to disguise the fact that the items he was shipping overseas were in fact

controlled export items. This also indicates that Suppes knew he was violating the law

and took active steps to conceal his actions.

       51.    Investigators also reviewed additional PayPal accounts owned by Suppes.

Four of these accounts showed 62 transactions in which Suppes sent payment to

vendors for firearms-related items.

       52.    A fifth PayPal account showed 45 payments to vendors and 33 payments

from customers. The 33 customer payments appear to be for firearms-related items,

and totaled $2,289.63.

                           First Bank Account 8145510716

       53.    Defendant First Bank account 0716 opened on November 21, 2008 in the

name of Mike J. Suppes, dba MJS Performance, with Mike J. Suppes as the sole listed




                                           18
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 19 of 48




owner and signer. This account appears to be a primary checking account for MJS

Performance.

      54.    Between January 2017 and January 2019, bank records show

approximately 1,214 deposits, totaling $1,586,884.40. The deposits consist mostly of

PayPal deposits and Bank of America Merchant Services deposits, which are credit

card payments processed through Bank of America credit card and payment processing

services.

      55.    PayPal deposits stopped in March 2018, and investigators believe that

PayPal flagged the accounts held by Suppes at that time because of transactions

related to firearms related sales. The remaining deposits consist of transfers from

another First Bank checking account held by Suppes, checks deposited as payment

from customers, and tax refunds from the Internal Revenue Service and the Colorado

Department of Revenue.

      56.    During this time, bank records show 413 withdrawals totaling

approximately $1,562,372.77. These withdrawals consisted of payments to Bank of

America Merchant Services totaling $52,826.29, payments to Cabela’s Visa totaling

$822,100.00, payments to Capital One totaling $144,657.77, payroll payments totaling

$83,409.40, vehicle loan payments totaling $46,574.91, and property mortgage

payments totaling $109,382.82. The remaining withdrawals consist of business

expenses such as internet access, tax payments, and vendor payments, and include

transfers to other First Bank and Wells Fargo Bank accounts controlled by Suppes.

      57.    On May 30, 2019, a seizure warrant was executed on defendant First

Bank account 0716. $65,034.16 was seized from the account.



                                           19
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 20 of 48




                          First Bank Account 8142726343

      58.    Defendant First Bank account 6343 opened on March 6, 1998 in the name

of Mike J. Suppes, with Suppes as the sole listed owner and signer. This account

appears to be the primary personal checking account for Suppes.

      59.    Between January 2017 and January 2019, approximately 53 deposits

were recorded totaling $126,126.02. These deposits consisted primarily of payroll

transfers from MJS Performance’s defendant First Bank account 0716 totaling

$83,381.41, and non-payroll transfers totaling $30,600.00. The remaining deposits

consist of checks and a few small PayPal transactions.

      60.    During this time, approximately 41 withdrawals were recorded totaling

$104,175.43. These withdrawals consist primarily of payments to Barclay Card totaling

$27,759.59 and transfers to defendant First Bank account 0716 totaling $60,441.88.

The remaining withdrawals consist of checks written by Suppes.

      61.    On May 30, 2019, a seizure warrant was executed on defendant First

Bank account 6343. $16,887.75 was seized from the account.

                      Wells Fargo Bank Account 9048072798

      62.    Defendant Wells Fargo Bank account 2798 opened on October 4, 2016 in

the name of Mike J. Suppes and MJS Performance LLC, with Mike J. Suppes as the

sole listed owner and signer. The account appears to be a primary business checking

account.

      63.    Between January 2017 and December 2018, approximately 225 deposits

were recorded totaling $202,246.51. These deposits included payments from PayPal




                                          20
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 21 of 48




totaling $69,336.46, branch deposits totaling $77,910.05, and transfers from other

accounts controlled by Suppes, totaling $55,000.00.

       64.    PayPal deposits stopped in February 2018, and investigators believe that

PayPal flagged the accounts held by Suppes at that time because of transactions

related to firearms related sales.

       65.    During this time, approximately 147 withdrawals were recorded totaling

approximately $171,645.23. These withdrawals consisted of transfers to Wells Fargo

Bank account ending in 0716 totaling $15,000.00, loan interest payments totaling

$27,561.38, a wire transfer to Mark S. Maxwell of $9,338.40, property mortgage

payments totaling $19,955.94, and outgoing wire transfers totaling $99,050.50. The

wire transfers were destined for a company located in China called Yinghui Silencer

Limited, which appears to be a distributor of motorcycle mufflers.

       66.    On May 30, 2019, a seizure warrant was executed on defendant Wells

Fargo Bank account 2798. $14,064.34 was seized from the account.

         2015 Toyota Tundra Crewmax Limited VIN: 5TFHW5F14FX430497

       67.    Defendant 2015 Toyota Tundra Limited 0497 was purchased December 9,

2014 with a loan from Toyota Motor Credit Corporation, and registered in the names

MJS Performance LLC and Michael John Suppes.

       68.    On April 17, 2019, Suppes met with the UCA to sell firearms parts,

magazines, and ammunition. The UCA observed Suppes arrive at the meeting location

in defendant 2015 Toyota Tundra Limited 0497.

       69.    During the meeting, the UCA discussed transporting items purchased from

Suppes across the border into Mexico. When the UCA mentioned the use of x-ray



                                           21
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 22 of 48




machines at the border, Suppes suggested that the UCA cover the firearms parts with

sheet metal to defeat the x-ray machine.

       70.      Suppes informed the UCA that the firearms parts were located in the back

of defendant 2015 Toyota Tundra Limited 0497. Suppes pointed out 31-round 9mm

magazines and a 50-round 9mm drum magazines. Suppes also pointed out a number

of boxes and identified which boxes contained the AR style and AK style rifle parts.

Suppes also pointed out that he had modified a Glock handgun upper with the colors of

the Mexican flag.

       71.      The UCA inquired about purchasing other firearms parts and ammunition,

and inquired about Suppes delivering the items to the El Paso, Texas area so that they

could then be transported to Guadalajara, Mexico. The UCA then asked about

purchasing between 30 and 50 rifles to be resold, and Suppes said that would not be a

problem and that Suppes could fill the order within several weeks. Suppes also told the

UCA that he could make weapons parts in the machine shop on his property, and that

those services would cost extra.

       72.      The UCA handed Suppes $10,000.00 in U.S. currency and Suppes

retrieved several boxes from defendant 2015 Toyota Tundra Limited 0497, which he

handed to the UCA. The boxes contained all the parts necessary to complete two AK-

47 rifles, three AR-15 rifles, and four Glock handguns. Other boxes contained three

1,000 round cases of ammunition, magazines, and other equipment needed to complete

the firearms.




                                            22
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 23 of 48




      73.      A review of First Bank account 8145510716 shows that between March

2017 and July 2018, Suppes made substantial payments from 0716 to Toyota Financial

Services, totaling $46,574.91.

      74.      Defendant 2015 Toyota Tundra Limited 0497 appears to be

unencumbered.

             2015 Toyota Tundra Crewmax SR5 VIN: 5TFDW5F13FX447662

      75.      Defendant 2015 Toyota Tundra SR5 7662 was purchased February 20,

2015 with a loan from Toyota Motor Credit Corporation, and registered in the names

MJS Performance LLC and Michael John Suppes.

      76.      On April 18, 2019, the UCA contacted Suppes using the

1ststrike@protonmail.com email address and requested to purchase 50 complete rifles.

Suppes agreed to sell thirty AR-15 rifles and twenty AK-47 rifles for $82,000.00.

Suppes agreed to include fifty rifle magazines and ammunition for an additional

$2,650.00. Suppes agreed to deliver the rifles to El Paso, Texas for an additional

$2,000.00.

      77.      On May 16, 2019, Suppes continued to discuss the rifle purchase with the

UCA, including the date and time to meet. The UCA informed Suppes that he would

meet him in Pueblo, Colorado on May 30 to make the purchase.

      78.      On May 30, 2019, investigators observed Suppes leave defendant 10413

County Road 76 ½ driving defendant 2015 Toyota Tundra SR5 7662.

      79.      Whiling traveling south on Interstate 25 near Firestone, Colorado, Suppes

was stopped while driving defendant 2015 Toyota Tundra SR5 7662. A search of the




                                            23
  Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 24 of 48




vehicle revealed several boxes in the bed of the truck that contained fifty AR and AK

style rifles, rifle magazines, and ammunition.

           80.   Investigators interviewed Suppes who said that he initially intended to

drive to Pueblo, Colorado with the firearms and equipment to sell to an individual he

believed was a Mexican citizen. Suppes said he had changed his mind because he

knew it was illegal to sell the firearms, so he had instead decided to drive to Castle

Rock, Colorado to purchase a trailer. Suppes could not explain why he was

transporting the parts to complete fifty firearms if he was simply going to purchase a

trailer.

           81.   A review of First Bank account 8145510716 shows that between March

2017 and July 2018, Suppes made substantial payments to Toyota Financial Services,

totaling $46,574.91.

           82.   Defendant 2015 Toyota Tundra SR5 7662 appears to be unencumbered.

                   Defendant 10413 County Road 76 ½ and Collectibles

           83.   Defendant 10413 County Road 76 ½ was purchased in July 2011 for

$349,000.00, with a loan of $314,100.00. In July 2018, Suppes began making

significant additional payments from First Bank account 8145510716 toward the

mortgage balance, totaling $109,382.82.

           84.   The investigation has shown that Suppes appeared to begin buying the

defendant collectible coins, gold bars, and silver bars in 2015.

                                         Conclusion

           85.   Investigators have confirmed that Michael J. Suppes is not a licensed

firearms dealer under Federal law.



                                               24
Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 25 of 48
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 26 of 48




                              FIRST CLAIM FOR RELIEF

      86.    The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      87.    By the foregoing and other acts, defendant 10413 County Road 76 ½

constitutes property involved in violations of 18 U.S.C. §§ 1956 and 1957, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                             SECOND CLAIM FOR RELIEF

      88.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      89.    By the foregoing and other acts, defendant 10413 County Road 76 ½

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                              THIRD CLAIM FOR RELIEF

      90.    The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      91.    By the foregoing and other acts, defendant 10413 County Road 76 ½

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                             FOURTH CLAIM FOR RELIEF

      92.    The Plaintiff repeats and incorporates by reference each of the

paragraphs above.




                                            26
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 27 of 48




      93.    By the foregoing and other acts, defendant First Bank account 0716

constitutes property involved in violations of 18 U.S.C. § 1956, and is therefore

forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                               FIFTH CLAIM FOR RELIEF

      94.    The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      95.    By the foregoing and other acts, defendant First Bank account 0716

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                              SIXTH CLAIM FOR RELIEF

      96.    The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      97.    By the foregoing and other acts, defendant First Bank account 0716

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                            SEVENTH CLAIM FOR RELIEF

      98.    The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      99.    By the foregoing and other acts, defendant First Bank account 6343

constitutes property involved in violations of 18 U.S.C. § 1956, and is therefore

forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                             EIGHTH CLAIM FOR RELIEF




                                            27
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 28 of 48




      100.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      101.   By the foregoing and other acts, defendant First Bank account 6343

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                              NINTH CLAIM FOR RELIEF

      102.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      103.   By the foregoing and other acts, defendant First Bank account 6343

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                              TENTH CLAIM FOR RELIEF

      104.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      105.   By the foregoing and other acts, defendant Wells Fargo account 2798

constitutes property involved in violations of 18 U.S.C. § 1956, and is therefore

forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                            ELEVENTH CLAIM FOR RELIEF

      106.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      107.   By the foregoing and other acts, defendant Wells Fargo account 2798

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).



                                            28
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 29 of 48




                            TWELFTH CLAIM FOR RELIEF

      108.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      109.   By the foregoing and other acts, defendant Wells Fargo account 2798

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          THIRTEENTH CLAIM FOR RELIEF

      110.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      111.   By the foregoing and other acts, defendant 2015 Toyota Tundra Limited

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          FOURTEENTH CLAIM FOR RELIEF

      112.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      113.   By the foregoing and other acts, defendant 2015 Toyota Tundra Limited

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           FIFTEENTH CLAIM FOR RELIEF

      114.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.




                                            29
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 30 of 48




      115.   By the foregoing and other acts, defendant 2015 Toyota Tundra SR5

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           SIXTEENTH CLAIM FOR RELIEF

      116.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      117.   By the foregoing and other acts, defendant 2015 Toyota Tundra SR5

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         SEVENTEENTH CLAIM FOR RELIEF

      118.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      119.   By the foregoing and other acts, defendant $18,746.00 in U.S. currency

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          EIGHTEENTH CLAIM FOR RELIEF

      120.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      121.   By the foregoing and other acts, defendant $18,746.00 in U.S. currency

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          NINETEENTH CLAIM FOR RELIEF




                                            30
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 31 of 48




      122.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      123.   By the foregoing and other acts, defendant $724.00 in U.S. currency

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           TWENTIETH CLAIM FOR RELIEF

      124.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      125.   By the foregoing and other acts, defendant $724.00 in U.S. currency

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                             TWENTY-FIRST CLAIM FOR RELIEF

      126.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      127.   By the foregoing and other acts, defendant Four Horseman coins

constitute property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                       TWENTY-SECOND CLAIM FOR RELIEF

      128.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      129.   By the foregoing and other acts, defendant Four Horseman coins

constitute property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).


                                            31
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 32 of 48




                           TWENTY-THIRD CLAIM FOR RELIEF

      130.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      131.      By the foregoing and other acts, defendant T-Rex coin constitutes

property derived from proceeds traceable to violations of 18 U.S.C. § 554, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         TWENTY-FOURTH CLAIM FOR RELIEF

      132.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      133.      By the foregoing and other acts, defendant T-Rex coin constitutes

property derived from proceeds traceable to violations of 22 U.S.C. § 2778, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           TWENTY-FIFTH CLAIM FOR RELIEF

      134.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      135.      By the foregoing and other acts, defendant Sunshine Mint 100-ounce

silver bar constitutes property derived from proceeds traceable to violations of 18 U.S.C.

§ 554, and is therefore forfeitable to the United States pursuant to 18 U.S.C. §

981(a)(1)(C).

                           TWENTY-SIXTH CLAIM FOR RELIEF

      136.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.




                                             32
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 33 of 48




      137.      By the foregoing and other acts, defendant Sunshine Mint 100-ounce

silver bar constitutes property derived from proceeds traceable to violations of 22 U.S.C.

§ 2778, and is therefore forfeitable to the United States pursuant to 18 U.S.C. §

981(a)(1)(C).

                         TWENTY-SEVENTH CLAIM FOR RELIEF

      138.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      139.      By the foregoing and other acts, defendant 10 Sunshine Mint 10-ounce

silver bars constitute property derived from proceeds traceable to violations of 18 U.S.C.

§ 554, and is therefore forfeitable to the United States pursuant to 18 U.S.C. §

981(a)(1)(C).

                          TWENTY-EIGHTH CLAIM FOR RELIEF

      140.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      141.      By the foregoing and other acts, defendant 10 Sunshine Mint 10-ounce

silver bars constitute property derived from proceeds traceable to violations of 22 U.S.C.

§ 2778, and is therefore forfeitable to the United States pursuant to 18 U.S.C. §

981(a)(1)(C).

                           TWENTY-NINTH CLAIM FOR RELIEF

      142.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.




                                             33
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 34 of 48




      143.   By the foregoing and other acts, defendant Gairsoppa 10-ounce silver bar

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                            THIRTIETH CLAIM FOR RELIEF

      144.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      145.   By the foregoing and other acts, defendant Gairsoppa 10-ounce silver bar

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          THIRTY-FIRST CLAIM FOR RELIEF

      146.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      147.   By the foregoing and other acts, defendant Morgan 10-ounce silver bar

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                        THIRTY-SECOND CLAIM FOR RELIEF

      148.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      149.   By the foregoing and other acts, defendant Morgan 10-ounce silver bar

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          THIRTY-THIRD CLAIM FOR RELIEF




                                            34
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 35 of 48




      150.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      151.   By the foregoing and other acts, defendant Morgan 10-ounce silver bar

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                        THIRTY-FOURTH CLAIM FOR RELIEF

      152.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      153.   By the foregoing and other acts, defendant Provident 10-ounce silver bar

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          THIRTY-FIFTH CLAIM FOR RELIEF

      154.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      155.   By the foregoing and other acts, defendant Provident 10-ounce silver bar

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          THIRTY-SIXTH CLAIM FOR RELIEF

      156.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      157.   By the foregoing and other acts, defendant Noah’s Ark coin constitutes

property derived from proceeds traceable to violations of 18 U.S.C. § 554, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).



                                            35
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 36 of 48




                          THIRTY-SEVENTH CLAIM FOR RELIEF

      158.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      159.      By the foregoing and other acts, defendant Noah’s Ark coin constitutes

property derived from proceeds traceable to violations of 18 U.S.C. § 554, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           THIRTY-EIGHTH CLAIM FOR RELIEF

      160.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      161.      By the foregoing and other acts, defendant Noah’s Ark coin constitutes

property derived from proceeds traceable to violations of 22 U.S.C. § 2778, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           THIRTY-NINTH CLAIM FOR RELIEF

      162.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      163.      By the foregoing and other acts, defendant 43 Sunshine Mint 5-ounce

coins constitute property derived from proceeds traceable to violations of 18 U.S.C. §

554, and is therefore forfeitable to the United States pursuant to 18 U.S.C. §

981(a)(1)(C).

                              FORTIETH CLAIM FOR RELIEF

      164.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.




                                             36
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 37 of 48




      165.      By the foregoing and other acts, defendant 43 Sunshine Mint 5-ounce

coins constitute property derived from proceeds traceable to violations of 22 U.S.C. §

2778, and is therefore forfeitable to the United States pursuant to 18 U.S.C. §

981(a)(1)(C).

                            FORTY-FIRST CLAIM FOR RELIEF

      166.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      167.      By the foregoing and other acts, defendant 10 Sunshine Mint 1-ounce

coins constitute property derived from proceeds traceable to violations of 18 U.S.C. §

554, and is therefore forfeitable to the United States pursuant to 18 U.S.C. §

981(a)(1)(C).

                          FORTY-SECOND CLAIM FOR RELIEF

      168.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      169.      By the foregoing and other acts, defendant 10 Sunshine Mint 1-ounce

coins constitute property derived from proceeds traceable to violations of 22 U.S.C. §

2778, and is therefore forfeitable to the United States pursuant to 18 U.S.C. §

981(a)(1)(C).

                            FORTY-THIRD CLAIM FOR RELIEF

      170.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.




                                             37
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 38 of 48




      171.   By the foregoing and other acts, defendant 2 Buffalo coins constitute

property derived from proceeds traceable to violations of 18 U.S.C. § 554, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         FORTY-FOURTH CLAIM FOR RELIEF

      172.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      173.   By the foregoing and other acts, defendant 2 Buffalo coins constitute

property derived from proceeds traceable to violations of 22 U.S.C. § 2778, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          FORTY-FIFTH CLAIM FOR RELIEF

      174.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      175.   By the foregoing and other acts, defendant Canadian Maple Leaf coin

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          FORTY-SIXTH CLAIM FOR RELIEF

      176.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      177.   By the foregoing and other acts, defendant Canadian Maple Leaf coin

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                        FORTY-SEVENTH CLAIM FOR RELIEF




                                            38
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 39 of 48




      178.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      179.   By the foregoing and other acts, defendant Canadian Cougar coin

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         FORTY-EIGHTH CLAIM FOR RELIEF

      180.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      181.   By the foregoing and other acts, defendant Canadian Cougar coin

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          FORTY-NINTH CLAIM FOR RELIEF

      182.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      183.   By the foregoing and other acts, defendant 7 Generic silver coins

constitute property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                             FIFTIETH CLAIM FOR RELIEF

      184.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      185.   By the foregoing and other acts, defendant 7 Generic silver coins

constitute property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).



                                            39
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 40 of 48




                           FIFTY-FIRST CLAIM FOR RELIEF

      186.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      187.   By the foregoing and other acts, defendant 1883 Morgan silver dollar

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         FIFTY-SECOND CLAIM FOR RELIEF

      188.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      189.   By the foregoing and other acts, defendant 1883 Morgan silver dollar

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           FIFTY-THIRD CLAIM FOR RELIEF

      190.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      191.   By the foregoing and other acts, defendant 2 Collector Coins constitute

property derived from proceeds traceable to violations of 18 U.S.C. § 554, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         FIFTY-FOURTH CLAIM FOR RELIEF

      192.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.




                                            40
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 41 of 48




      193.      By the foregoing and other acts, defendant 2 Collector Coins constitute

property derived from proceeds traceable to violations of 22 U.S.C. § 2778, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                             FIFTY-FIFTH CLAIM FOR RELIEF

      194.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      195.      By the foregoing and other acts, defendant 25 2015 Maple Mint coins

constitute property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                             FIFTY-SIXTH CLAIM FOR RELIEF

      196.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      197.      By the foregoing and other acts, defendant 25 2015 Maple Mint coins

constitute property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          FIFTY-SEVENTH CLAIM FOR RELIEF

      198.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      199.      By the foregoing and other acts, defendant 500 Canadian Maple silver

coins constitute property derived from proceeds traceable to violations of 18 U.S.C. §

554, and is therefore forfeitable to the United States pursuant to 18 U.S.C. §

981(a)(1)(C).

                            FIFTY-EIGHTH CLAIM FOR RELIEF



                                             41
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 42 of 48




      200.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      201.      By the foregoing and other acts, defendant 500 Canadian Maple silver

coins constitute property derived from proceeds traceable to violations of 22 U.S.C. §

2778, and is therefore forfeitable to the United States pursuant to 18 U.S.C. §

981(a)(1)(C).

                            FIFTY-NINTH CLAIM FOR RELIEF

      202.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      203.      By the foregoing and other acts, defendant 500 ASE coins constitute

property derived from proceeds traceable to violations of 18 U.S.C. § 554, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                              SIXTIETH CLAIM FOR RELIEF

      204.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      205.      By the foregoing and other acts, defendant 500 ASE coins constitute

property derived from proceeds traceable to violations of 22 U.S.C. § 2778, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                            SIXTY-FIRST CLAIM FOR RELIEF

      206.      The Plaintiff repeats and incorporates by reference each of the

paragraphs above.




                                             42
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 43 of 48




      207.   By the foregoing and other acts, defendant 500 West Point coins

constitute property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         SIXTY-SECOND CLAIM FOR RELIEF

      208.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      209.   By the foregoing and other acts, defendant 500 West Point coins

constitute property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          SIXTY-THIRD CLAIM FOR RELIEF

      210.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      211.   By the foregoing and other acts, defendant 500 2015 and 2014 coins

constitute property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         SIXTY-FOURTH CLAIM FOR RELIEF

      212.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      213.   By the foregoing and other acts, defendant 500 2015 and 2014 coins

constitute property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           SIXTY-FIFTH CLAIM FOR RELIEF




                                            43
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 44 of 48




      214.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      215.   By the foregoing and other acts, defendant 15 Gold Bars constitute

property derived from proceeds traceable to violations of 18 U.S.C. § 554, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                           SIXTY-SIXTH CLAIM FOR RELIEF

      216.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      217.   By the foregoing and other acts, defendant 15 Gold Bars constitute

property derived from proceeds traceable to violations of 22 U.S.C. § 2778, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                        SIXTY-SEVENTH CLAIM FOR RELIEF

      218.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      219.   By the foregoing and other acts, defendant 2 2015 Gold Coins constitute

property derived from proceeds traceable to violations of 18 U.S.C. § 554, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          SIXTY-EIGHTH CLAIM FOR RELIEF

      220.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      221.   By the foregoing and other acts, defendant 2 2015 Gold Coins constitute

property derived from proceeds traceable to violations of 22 U.S.C. § 2778, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).



                                            44
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 45 of 48




                          SIXTY-NINTH CLAIM FOR RELIEF

      222.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      223.   By the foregoing and other acts, defendant 25 Pamp Suisse gold bars

constitute property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          SEVENTIETH CLAIM FOR RELIEF

      224.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      225.   By the foregoing and other acts, defendant Pamp Suisse gold bar

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         SEVENTY-FIRST CLAIM FOR RELIEF

      226.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      227.   By the foregoing and other acts, defendant Sunshine Mint gold bar

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                       SEVENTY-SECOND CLAIM FOR RELIEF

      228.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.




                                            45
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 46 of 48




      229.   By the foregoing and other acts, defendant Sunshine Mint gold bar

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                        SEVENTY-THIRD CLAIM FOR RELIEF

      230.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      231.   By the foregoing and other acts, defendant Canadian Maple Leaf coin

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                       SEVENTY-FOURTH CLAIM FOR RELIEF

      232.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      233.   By the foregoing and other acts, defendant Canadian Maple Leaf coin

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         SEVENTY-FIFTH CLAIM FOR RELIEF

      234.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      235.   By the foregoing and other acts, defendant Dos Pesos coins constitute

property derived from proceeds traceable to violations of 18 U.S.C. § 554, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                         SEVENTY-SIXTH CLAIM FOR RELIEF




                                            46
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 47 of 48




      236.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      237.   By the foregoing and other acts, defendant Dos Pesos coins constitute

property derived from proceeds traceable to violations of 22 U.S.C. § 2778, and is

therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                      SEVENTY-SEVENTH CLAIM FOR RELIEF

      238.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      239.   By the foregoing and other acts, defendant U.S. 2 ½ Dollar coin

constitutes property derived from proceeds traceable to violations of 18 U.S.C. § 554,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                        SEVENTY-EIGHTH CLAIM FOR RELIEF

      240.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      241.   By the foregoing and other acts, defendant U.S. 2 ½ Dollar coin

constitutes property derived from proceeds traceable to violations of 22 U.S.C. § 2778,

and is therefore forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                        SEVENTY-NINTH CLAIM FOR RELIEF

      242.   The Plaintiff repeats and incorporates by reference each of the

paragraphs above.

      243.   By the foregoing and other acts, defendant 123 Miscellaneous Firearms

Parts constitute property involved in, used, or intended to be used in any knowing




                                            47
 Case 1:19-cv-02953 Document 1 Filed 10/16/19 USDC Colorado Page 48 of 48




violation of 18 U.S.C. § 922(a)(1)(A), and is therefore forfeitable to the United States

pursuant to 18 U.S.C. § 924(d).

       WHEREFORE, the United States prays for entry of a final order of forfeiture for

the defendant properties in favor of the United States, that the United States be

authorized to dispose of the properties in accordance with law, and that the Court enter

a finding of probable cause for the seizure of the defendant properties and issue a

Certificate of Reasonable Cause Pursuant to 28 U.S.C. § 2465.

       DATED this 16th day of October 2019.

                                          Respectfully submitted,

                                          JASON R. DUNN
                                          United States Attorney

                                          By: s/ Tonya S. Andrews
                                          Tonya S. Andrews
                                          Assistant United States Attorney
                                          United States Attorney's Office
                                          1801 California Street, Ste. 1600
                                          Denver, CO 80202
                                          Phone: 303-454-0100
                                          Email: tonya.andrews@usdoj.gov
                                          Attorney for the United States




                                            48
